internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-122320-98 date date re legend taxpayers decedent spouse date trust agreement z this is in response to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code decedent died testate on date survived by spouse and three adult children under decedent’s will his estate passed to a_trust established under trust agreement under article iii of the trust agreement dollar_figure was distributed outright to each of decedent’s children under article v the residuary_trust estate passed to a marital trust during her life spouse is to receive all of the net_income from the marital trust at least quarter-annually spouse may also receive any amount of principal the trustee other than spouse in the trustee’s discretion deems necessary or advisable for spouse’s maintenance welfare and comfort or for any other purpose the trustee deems to be worthwhile and in the best interests of spouse at spouse’s death the trustee will pay all of the taxes attributable to the inclusion of the marital trust in spouse’s gross_estate on spouse’s death the remainder of the marital trust will be divided into two equal parts under article v a a one- half of the remainder will be distributed as spouse appoints in her will to persons other than herself her creditors her estate or creditors of her estate however as long as a descendant of decedent is living the appointment must be made in a manner to ensure that this one-half of the remainder can only vest in a descendant of the decedent or in a spouse of the descendant to the extent spouse fails to exercise this power this one-half of the remainder of the marital trust will be distributed per stirpes to decedent’s descendants who survive spouse under article v a b the other one-half of the remainder of the marital trust will be distributed per stirpes to decedent’s descendants who survive spouse any distribution for an individual under age must be retained in trust for the benefit of the individual article viii h authorizes the trustees in case of a division into shares to make up the several shares of similar or of different property article viii h directs the trustee to divide the marital trust into two separate trusts the exempt trust for which the reverse_qtip_election under sec_2652 has been made and the nonexempt trust for which that election has not been made the provision further directs that any distribution of principal from the marital trust to spouse under article v as well as any payment of estate inheritance or succession taxes with respect to property passing from the marital trust at spouse’s death must be made first from the nonexempt trust on schedule m of form_706 which was timely filed by the estate the personal_representatives made an election under sec_2056 with respect to the entire value of the marital trust a deduction under sec_2056 was claimed for the amount passing to the trust on schedule r of form_706 the personal_representatives failed to indicate that the marital trust would be severed as directed under article viii h failed to make an election under sec_2652 with respect to any part of the marital trust and did not make an effective allocation with respect to decedent’s available gst_exemption the marital trust has not yet been severed in accordance with article viii h since decedent’s death discretionary payments of principal have been made to spouse under article v of trust agreement on date the estate filed an amended schedule r that signifies that a reverse_qtip_election is being made for the exempt marital trust on a rider to the amended schedule r the estate reported that pursuant to article viii h of trust agreement the marital trust will be severed into two separate trusts an exempt marital trust and nonexempt marital trust exempt marital trust will consist of an amount determined by multiplying the current fair_market_value of the marital trust corpus on the date of severance plus the amount of principal distributions made from the marital trust by a fraction the numerator of the fraction will be dollar_figure million and the denominator will be dollar_figurez the value as finally determined for federal estate_tax purposes of the marital trust the nonexempt marital trust will consist of the remaining balance of the current value of the marital trust on the date of severance the exempt marital trust and the nonexempt marital trust will both have identical terms except that pursuant to article viii h of trust agreement any payment of principal to spouse under article v made after the date on which the reverse_qtip_election is made and any payment of estate inheritance or succession taxes with respect to property passing from the marital trust will be made first from the nonexempt marital trust and next from the exempt marital trust one-half of the remainder of exempt marital trust and one-half of the remainder of nonexempt marital trust will pass under the provisions of article v a a pursuant to the exercise of spouse’s testamentary special_power_of_appointment the other one-half of the remainder of each trust will pass under the provisions in article v a b decedent’s estate requests an extension of time under sec_301_9100-1 to sever the marital trust and to make the reverse_qtip_election under sec_2652 with respect to exempt marital trust in addition the estate requests that we rule as follows the severance of the marital trust pursuant to article viii h of trust agreement and sec_26_2654-1 into two separate trusts the exempt marital trust the nonexempt marital trust will be effective for gstt purposes as a result of the reverse_qtip_election the exempt marital trust will have an inclusion_ratio of zero under sec_2642 by operation of the automatic allocation rules under sec_2632 sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 under sec_2044 the value of the trust on the death of the surviving_spouse is includible in the gross_estate of the spouse sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2631 provides for a gst_exemption of dollar_figure which may be allocated by the individual or the individual's executor to any property of which the individual is the transferor for gstt purposes under sec_2652 sec_2632 states that any allocation of an individual's gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions in general the generation-skipping_transfer_tax is computed by multiplying the taxable_amount by the applicable_rate the applicable_rate is the highest federal estate_tax rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction is a fraction - a the numerator of which is the amount of the gst_exemption allocated to the trust and b the denominator of which is - i the value of the property transferred to the trust reduced by ii the sum of i the federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 and sec_2522 with respect to the such property under sec_2632 and sec_26_2632-1 a decedent's unused gst_exemption is automatically allocated on the due_date for filing the federal estate_tax_return to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes first to direct skips treated as occurring at the transferor's death any balance is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation is irrevocable no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation skipping transfer with respect to the trust sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of determining the inclusion_ratio with respect to that property shall be its value for federal estate_tax purposes except that if the requirements in the regulations respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned under sec_2652 the term transferor means in the case of any property subject_to the estate_tax the decedent sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of the gstt provisions as if the sec_2056 qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result that decedent's gstt exemption may be allocated to that qtip_trust sec_26_2654-1 and ii provide that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for generation-skipping_transfer_tax purposes if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor the trust is severed pursuant to discretionary authority granted either under the governing instrument or local law under sec_26 b ii b and b the trust must be severed prior to the date prescribed for filing the federal estate_tax_return or in the alternative the federal estate_tax_return must contain a statement that the trust will be severed in addition the trust must be severed either on a fractional basis or if required to be severed on a pecuniary basis in a manner that satisfies the requirements of sec_26 a ii under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making a reverse_qtip_election under sec_2652 and an extension of time for severing the marital trust is granted until days after the date of this letter however relief under sec_301_9100-1 is not available to extend the time to make an allocation of gst_exemption accordingly in this case the decedent’s available gst_exemption is allocated in accordance with the automatic allocation rules under sec_2632 based on the facts presented we conclude as follows the severance of the marital trust as proposed pursuant to article viii h of trust agreement and sec_26_2654-1 into two separate trusts the exempt marital trust the nonexempt marital trust will be effective for gstt purposes as a result of the reverse_qtip_election and by operation of the automatic allocation rules contained in sec_2632 the exempt marital trust will have an inclusion_ratio of zero under sec_2642 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
